department of the treasury internal_revenue_service p o box irs cincinnati oh number release date date date employer id number contact person id number contact telephone number form you must file tax years vil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s date januarv employer id number contact person id number contact telephone number contact fax number uil department of the treasury internal_revenue_service irs p o box cincinnati oh legend b name of individual c name of individual d name of individual f name of individual l state m date n date p date q date s name of entity t address w address z year dear we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we determined that you don't qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issue do you meet the operational_test for recognition of tax exemption under sec_501 no for the reasons stated below facts you were formed as a nonprofit corporation in the state of lon m your purpose as stated in your articles of incorporation is the operational and educational support of mentally disabled homeless and people in transition looking for long term residential care your articles of incorporation also provide that the assets of the corporation will be distributed upon dissolution to other like-minded organizations within the general metropolitan area your bylaws state that your specific objectives and purposes are to provide representation to the community at large fostering charitable and educational opportunities empowering the masses your commitment is to training empowering encouraging and restoring article sec_3 of your bylaws state that upon the dissolution of this foundation its assets remaining after payment or provision for payment of all debts and liabilities of this foundation shall be distributed for one or more exempt purposes within the meaning of sec_501 of the internal_revenue_code however article sec_1 of your bylaws provides in the event of dissolution assets will be divided equally among executive board members and trustees these if assets will then be dispersed to like minded organizations of the executive board or trustee's choosing members of the board prefer to subdivide assets it will be at their discretion the president or chief_executive_officer may chose to have his portion of the assets deposited into a_trust account for his children and or the grand children of b for the furthering of their educational requirements and associated cost related to the completion of their or their children’s studies once the type of trust is designated paperwork attesting to this process will be submitted article sec_2 of your bylaws goes on to say if building or land is involved in the dissolution whatever building or land assets that were purchased or acquired as an organization will be divided equally among those members who were directly involved with the purchase of the asset the president or chief_executive_officer may chose to have his portion of the assets deposited into a_trust account for his children and or the grand children of b for the furthering of their educational requirements and associated cost related to the completion of their or their children’s studies once the type of trust is designated paperwork attesting to this process will be submitted additionally article sec_3 of your bylaws state capital equipment that is not auctioned off shall be donated to any worthwhile charity or organization that has a useful need for the items donated any excess will be divided among board and executive staff members the president or chief_executive_officer may chose to have his portion of the assets deposited into a_trust account for his children and or the grand children of b for the furthering of their educational requirements and associated cost related to the completion of their or their children’s studies once the type of trust is designated paperwork attesting to this process will be submitted upon our questioning of the bylaw provisions allowing distribution of your assets to b's children and grandchildren you indicated on your response faxed on p that the dissolution clause has been changed to indicate that assets from the organization being dissolved will be divided among like-mined c organizations however you have not submitted to us a copy of your amended bylaws your board is made up of your founder b who also serves as your president and chief_executive_officer his wife c treasurer and two unrelated individuals who hold the positions of vice president and secretary b is described in the attachment to your form_1023 as the original organizer of the business you went on to state on the attachment to your form_1023 that c originally inherited the business and then married b because of b's background in building operations management he was ideally suited to run the day to day operations of the business d your vice president owns a similar_business for more than years and has served as a mentor for b and c no description was provided for the secretary f other than that she is not related to the others we asked you about the business c inherited and the relationship or connection this business has to you in your response faxed on q you stated that the information previously provided about any family or business relationships your board members have to each other was a misunderstanding you indicated that c's inherited business is s a for-profit entity engaged in operating a transitional housing program but that you are a separate organization seeking nonprofit status your response letter faxed on q and subsequent correspondence also indicated that c either in her own name or through s owns the facility located at t you stated that your facility is not yet built or acquired you had given the t address as your own address on your form_1023 in your articles of incorporation and in your that you are looking to purchase a correspondences with us you further indicated on your response faxed on q building located at w and as soon as you obtain recognition of tax exemption under sec_501 you would be able to show your address as w you did not include a description of your activities with your application we therefore asked you to describe the activities you will engage in to accomplish each of your stated purposes with regard to fostering charitable and educational opportunities you responded in your letter dated n that our organization will work closely with not for profit community based organizations who will in turn offer programs that foster charitable and educational opportunities that can empower the current mass of underprivileged individuals within the community to get out of poverty with regard to training empowering encouraging and restoring the community you responded in your letter dated n that our organization plans to partner with training schools to provide internship training programs for example through other non-profit organization’s training programs whereby individuals looking to become certified nursing assistants or medical assistants can complete their externship training at our facility this would really be an asset to those individuals living in the community without transportation by empowering them to find a job right in the community our staff will participate in training programs to help encourage these individuals to working capacity thereby restoring a part of the community if we can help one individual on the road back from poverty our work will be a success with regard to how you will support the mentally disabled homeless and people in transition looking for long- term residential care you responded in your letter dated n that we are an approved facility by the state of l to provide support for mentally disabled homeless and people in transition looking for long term residential care please see certification by the state a copy of the state certification of your facility was not included with your application or any of your subsequent correspondences you went on in the same response letter to provide that our first step is to complete application to the irs for not for profit status then consult with professionals on the direction the organization should go presently we are in the planning stages to include decision of where a final building will be the building or renovation of such a building then hiring staff etc once we complete the irs portion then our board will meet to plan the next phase of our development you further indicated with regard to your activities in your response faxed on q that through an in describing the past present and planned activities you are presently in a ‘waiting’ period examination of the grant making requirements of most funding organizations who would fund us as a not for therefore we profit nothing can be done until an organization receives their 501c3 designation from the irs have postponed making any future plans past or present until this designation is received in the planning stages of our specific activities we have not beyond the mission statement we are still developed representative copies of newsletters brochures or purchased a building or published similar documents at this time however once our application_for designation is approved we will gladly enter into the planning stages of specific programs and services we then asked you for more specific information about your transitional housing program to our questions you repeatedly responded that you are waiting on the determination of your tax exempt status before making any plans you made the following statements in your response faxed to us on q our immediate plan is to provide transitional housing however at the time of filing no plans were made beyond getting 501c3 approval once approval is made we will be able to move forward with our and vie for clients to include in our program no plans have been made at this time as to the number of residents we will house until a determination is made i can provide the number of rooms available for the pending location once a determination has been made no decisions regarding fees to residents will be made until an irs determination is made therefore any copies of fee schedules or funding to pay expenses for the housing program have not been proposed or decided once a determination is made these fees can be provided i believe this question is being posed because of the mistake in thinking that the facility at t is that of our organization and it is not once a decision is made and a facility is purchased our organization will come up with a policy to deal with residents who become unable to pay the fees we charge but at this time we do not have a policy to deal with residents who become unable to pay these fees once the decision is made and we are able to move forward on the pending location we will draw up the policies and procedures regarding this matter again this is a question that is aimed at the owner of the t address indicating that our organization owns the building at t address when in fact we are waiting for a designation by the irs once this designation is made and we can purchase the pending location we will explain our process for selecting residents again this is building at the t address when in fact we are waiting for a designation by the irs n a a question that is aimed at the owner of t address indicating that our organization owns the per our indication we are not an approved long term care facility we are seeking to become a long term care facility however first we must become a not for profit entity until we get that designation we have only formed organizational material to become a not for profit organization our facility has yet to be built or acquired therefore no description is needed our organization does not have a facility to own therefore this question is n a it is believed that this indication is based on the belief that the t address is in fact the new_building of the organization when in fact it isn’t and our organization is not presently in operation as a long term care facility per year in operational expense we have zero profit and zero because of this fact we do not have a dollar_figure revenue therefore we respectfully do not have gross revenues in excess of per year we will respectfully pay the dollars due smaller organizations and wait on our application to be accepted you have not submitted any financial information with your form_1023 application you responded to our request for budget information by stating in your letter dated n that we have no budgeted expenses for the years form_1023 application you indicated that you have been operational since the year z on the other hand in several of the sample solicitation letters included with your or law sec_501 of the code describes in part an organization organized and operated exclusively for charitable or educational purpose no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net earning inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_72_16 1972_1_cb_144 describes an organization that provides a residence facility and therapeutic program for rehabilitating individuals recently released from a mental institution to aid in reducing the rate of readmissions to a mental institution the residence facility serves as both a temporary residence for those who are discharged and a permanent home for those unable to make the transition to a fully independent existence in society the organization qualifies for tax-exemption under sec_501 of the code revrul_75_472 1975_2_cb_208 describes an organization that operates a halfway house to provide room board therapy and counseling for persons discharged from alcoholic treatment centers after receiving short- term intensive care for alcoholism the organization’s activities serve to promote the health of the individual and improve his capabilities and thus further charitable and educational_purposes the organization qualifies for exemption under sec_501 of the code revrul_79_19 1979_1_cb_195 describes an organization that provides specially designed housing to physically handicapped persons at the lowest feasible cost and maintains in residence those tenants who subsequently become unable to pay its monthly fees because the organization tailors its program to relieve the major forms of distress to which the physically handicapped are susceptible the organization qualifies for exemption under sec_501 of the code as an organization operated exclusively for charitable purposes revproc_2017_5 section dollar_figure provides that exempt status may be recognized in advance of the organization's operations if the proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed i a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement ii the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures iii where the organization cannot demonstrate to the satisfaction of the service that it qualifies for exemption pursuant to the section of the code under which exemption is claimed the service will generally issue a proposed adverse determination_letter in 505_f2d_1068 the court provided that exemption is an exception to the norm of taxation an organization which seeks to obtain tax exempt status therefore bears a heavy burden to prove that it satisfies all the requirements of the exemption statute the supreme court repeatedly has said that exemptions from taxation are not granted by implication the tax_court has stated consistently that a statute creating an exemption must be strictly construed and any doubt must be resolved in favor of the taxing power in 74_tc_531 the tax_court considered an adverse_ruling by the irs on an application_for exempt status the applicant had declined to furnish some information and the answers to other inquiries were vague and uninformative on the basis of the record the court held that the applicant had not shown that no part of its net_earnings inured to the benefit of its founders or that the organization was not operated for private benefit of the founders in 511_fsupp_166 aff'd 670_f2d_1210 the court upheld the service's denial of exempt status in a declaratory_judgment action the court held that in factual situations where there is evident potential for abuse of the exemption provision the organization must openly disclose all facts bearing on its operation and finances the organization in the case did not proffer sufficiently detailed evidence of its charitable disbursements or the extent of the maintenance and support of the members each time the service requested additional information the organization responded that it had already provided the data or that it was unable to furnish anything further the court found that the organization did not meet its burden to positively demonstrate that it qualified for exemption the court_of_appeals for the district of columbia circuit in affirming that the organization had not met its burden of establishing that no part of its net_earnings inured to any private individual observed that t axpayer confuses a criminal prosecution in which the government carries the burden of establishing the defendant's guilt with a suit seeking a declaratory_judgment that plaintiff is entitled to tax-exempt status it qualifies for exemption in which the taxpayer bears the burden of establishing that in pius xii academy inc v commissioner t c memo aff'd 711_f2d_1058 6th cir the court found that throughout its application and supporting documents the organization recited only vague generalizations of the type of operations it had planned so vague in fact that the organization had no real plan but merely a concept or idea that at some point in the future it would if economically feasible operate a school additionally it had not planned a curriculum had no idea how many students would be in attendance or how many faculty would be needed it could not predict how much money would be needed to start the school or to operate it once it had begun it did not know where the school would be located or what grades taught all in all the inability of the organization to even predict the answers to these questions indicated that it had no plan to operate a school in the foreseeable future the organization failed to establish that it will conduct all of its activities in a manner which will accomplish its stated exempt purposes and did not qualify for exemption under sec_501 of the code in 82_tc_215 an organization was organized to provide education and charity but failed to provide sufficient details regarding its proposed operations the court provided that an organization must supply sufficient information about its proposed activities to warrant a conclusion that it will operate in furtherance of exempt purposes the organization in this case provided broad vague generalities as to how it intended to carry out its objectives the organization did not furnished the number or amount of the grants to be awarded defined the criteria for selecting recipients or developed procedures for supervising grants the court held that the organization failed to prove that it would operate exclusively for exempt purposes under sec_501 of the code in american science foundation v commissioner t c memo the court determined that an organization was not eligible for recognition of tax exemption because it failed to provide sufficient information to permit the conclusion that its activities will be exclusively in furtherance of exempt purposes the court stated that an organization may seek tax exempt status before beginning operation it must provide sufficient detail to permit the conclusion that its operations will meet the necessary requirements of the exemption the organization must carry the burden of establishing that its operations will be exclusively in furtherance of exempt purposes the denial of exemption may be based solely upon the failure by the organization to provide information describing in adequate detail how the operational_test would be met in peoples prize v commissioner t c memo the court upheld the service's determination that an organization failed to establish exemption when the organization failed to provide the requested information the court stated applicant has for the most part provided only generalizations in response to repeated requests by the service for more detail on prospective activities such generalizations do not satisfy us that applicant qualifies for the exemption 70_fedclaims_782 was an action for declaratory_judgment that the organization brought to challenge the denial of its application_for exempt status the court in finding that the actual purposes displayed in the administrative record supported the service's denial stated it is well-accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant as noted by the seventh circuit ‘courts can draw inferences adverse to a taxpayer seeking exempt status where the taxpayer fails to provide evidence concerning its operations or where the evidence is vague or inconclusive application of law we hold that you not satisfy the operational requirements to be recognized as exempt under sec_501 of the code to satisfy the operational_test you must be operated exclusively for one or more exempt purposes as provided in sec_1_501_c_3_-1 and sec_1_501_c_3_-1 you have not provided a description of your activities demonstrating that you are operated exclusively for exempt purposes under sec_501 of the code you responded to our repeated requests for information that you are unable to provide us information about your specific programs or activities you will carryout to accomplish your stated purpose because you are not yet operational to our request for a description of your activities you responded that you are presently in a waiting_period and nothing can be done until you receive your recognition of exemption under sec_501 of the code you have postponed making any plans until you have received this recognition furthermore you stated that you will gladly enter into the planning stages of your specific programs and services once you received recognition of tax-exempt status under sec_501 of the code you have not established that you are operated exclusively for one or more exempt purposes under sec_501 of the code section dollar_figure of revproc_2017_5 states that an organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement it further states where an organization cannot demonstrate to the satisfaction of the service that it qualifies for exemption pursuant to the section of the code under which exemption is claimed the service will generally issue a proposed adverse determination_letter although exempt status may be recognized in advance of an organization’s operations you have not described your proposed activities in sufficient detail to permit a conclusion that you will clearly meet the particular requirements of sec_501 of the code as required by section dollar_figure of revproc_2017_5 as indicated in harding hospital inc supra exemption is an exception to the norm of taxation an organization which seeks to obtain tax-exempt status therefore bears a heavy burden to prove that it satisfies all the requirements of the exemption statute you have not proved that you satisfied all the requirements of exemption under sec_501 of the code you are similar to the organization described in pius xii academy inc supra where the organization recited only vague generalizations of the type of operations it had planned so vague in fact that the organization had no real plan but merely a concept or idea that at some point in the future it would if economically feasible operate a school your stated purpose is to provide transitional housing however you indicated that you have not made any plans regarding your transitional housing program because you are waiting on the determination you have failed to establish that you will operate exclusively in an exempt manner of your tax exempt status and do not qualify for exemption under sec_501 of the code although a transitional housing program may be operated in such a manner as to further charitable purposes you have not shown that your program will either help alleviate poverty or provide relief for the distressed you are unlike the organization described in revrul_79_19 which provided specially designed housing to physically handicapped persons at the lowest feasible cost and maintained residence those tenants who subsequently become unable to pay you do not know what admissions policy you will follow or factors you will take into account to select from among potential residents in the event you cannot accommodate everyone you have not determined how long a resident can stay at your facility you have no projections of how many residents you will house in your facility or what fees you will charge them nor have you considered what provisions you might make for your residents if they should become unable to pay your fees you are unlike the organizations described in revrul_72_16 which provided residence facility and therapeutic program for rehabilitating individuals recently released from a mental institution or in revrul_75_472 which operated a halfway house to provide room board therapy and counseling for persons discharged from alcoholic treatment centers you have not provided any information that your transitional housing program would provide services such as therapy counseling life skills or job training to help needy individuals recovering from illness or addiction transition back into society you have not submitted sufficient information to meet your burden of establishing that your operations will be exclusively in furtherance of exempt purposes information that is vague unresponsive incomplete uninformative or in the form of broad generalities is not sufficient to show that you meet the requirements of tax exemption la verdad and peoples prize supra denial of exemption may be based solely upon failure to provide information describing in adequate detail how the operational_test will be met american science foundation supra despite indicating that you were looking to purchase the facility located at w you have not provided specific details regarding the facility that you will use for your transitional housing program additionally you have not provided any budget information showing the nature and amounts of your expected revenues and the nature and amounts of your expected expenses moreover sec_1_501_c_3_-1 states that to meet the requirement of exemption under sec_501 of the code it is necessary for the organization to establish that it is not operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests you have not established that you are not operated to serve the private benefit of s more than incidentally you stated on your exemption application s is a for-profit business providing transitional housing that c inherited although you share a facility and a common officer with s you have not provided information to explain your relationship with c’s for-profit business s on the one hand you stated in one response letter that you are an approved facility by the state of l only to indicate elsewhere in the letter and in subsequent correspondence that you are not operational while you later assert that you are a separate organization from s you have not shown that your operations are clearly distinguished from that of s and that you are not operated for the private benefit of s more than incidentally it is well-accepted that in initial qualification cases gaps in the administrative record are solved against the applicant courts can draw inferences adverse to a taxpayer seeking exempt status where the taxpayer fails to provide evidence concerning its operations or where the evidence is vague or inconclusive new dynamics foundation supra furthermore in factual situations where there is evident potential for abuse of the exemption provision the organization must openly disclose all facts bearing on its operation and finances like the organization in basic unit ministry of alma karl schurip supra you have not openly disclosed all facts bearing on your operations including your relationship with the related for-profit entity s you have not established that you are not operated to serve the private benefit of s more than incidentally in addition you have not established that your income will not inure to the benefit of you founder president and chief_executive_officer b and his family inurement is strictly prohibited under sec_501 of the code additionally sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net earning inure in whole or in part to the benefit of private shareholders or individuals article of your bylaws provide that in the event of dissolution your president and chief_executive_officer may choose to have his portion of your assets deposited into a_trust account for his children and or the grand children for the furthering of their educational requirements and associated cost related to the completion of their or their children’s studies although you state that you have amended the dissolution provisions of your bylaws you have not provided us with a copy of your executed amended bylaws based on provisions of your bylaws you have not established that your income will not inure to the benefit of your founder president and chief_executive_officer and his family you have failed to provide details of your proposed operations in response to our repeated requests for information you are similar to the organizations described in bubbling well church of universal love inc supra in that you have not shown that no part of your net_earnings inure to be benefit of your founders or board members your position your stated purpose is to operate a transitional housing program as you are not yet operational you have stated that you can only provide specific details of your programs and activities once you receive recognition of tax exemption our response to your position although exempt status may be recognized in advance of an organization’s operations you have not described your proposed activities in sufficient detail to permit a conclusion that you will clearly meet the particular requirements of sec_501 of the code conclusion an organization that fails to meet the operational_test is not exempt under sec_501 of the code you do not meet the operational_test because you have not provided sufficient information to demonstrate that you will be operated exclusively for exempt purposes within the meaning of sec_501 and that no part of your net_earnings will inure to the benefit of your founders or other private individuals you have also not shown that you do not serve private interests more than incidentally accordingly you do not qualify for exemption under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely director exempt_organizations rulings agreements enclosure publication
